          Case 2:18-cv-00141-SMJ   ECF No. 17    filed 01/16/19   PageID.83 Page 1 of 18




1
                                                                               FILED IN THE
2                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



3                         UNITED STATES DISTRICT COURT Jan 16, 2019
                         EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C


4
     CHRISTINE MIKALSON, an                      No. 2:18-CV-00141-SMJ
5    individual,
                                                 AMENDED SCHEDULING
6                               Plaintiff,       ORDER

7                  v.

8    WHITMAN COUNTY, a Washington
     County; and EUNICE COKER, an
9    individual,

10                              Defendants.

11
             Before the Court, without oral argument, is the parties’ Stipulated Motion to
12
     Continue Trial Date and Amend Case Scheduling Order, ECF No. 15. After
13
     reviewing the pleadings and the file in this matter, the Court finds good cause to
14
     grant the motion. Accordingly, ECF No. 15 is GRANTED. The Court now enters
15
     the following Amended Scheduling Order.1 The dates set forth in this Order may be
16
     amended only by Order of the Court and upon a showing of good cause.
17
     //
18
     //
19

20   1
      This Order amends and supersedes the Court’s July 2, 2018 Scheduling Order,
     ECF No. 12.


     AMENDED SCHEDULING ORDER - 1
       Case 2:18-cv-00141-SMJ       ECF No. 17   filed 01/16/19   PageID.84 Page 2 of 18




1          IT IS ORDERED:

2          1.     Rule 26(a)(1) Exchange

3          The parties have completed their exchange of Federal Rule of Civil

4    Procedure 26(a)(1) material.

5          2.     Mediation by Federal Magistrate Judge

6          If the parties have not reached a resolution by September 27, 2019, the Court

7    will refer this matter to Magistrate Judge Rodgers for settlement purposes. In

8    addition, the parties shall file a status report by October 4, 2019 regarding the

9    settlement process.

10         If the parties would like to pursue mediation before a Federal Magistrate

11   Judge at an earlier date, the parties shall file an appropriate motion with the Court.

12   However, if the parties elect to engage in private mediation, the mediation must be

13   completed no later than ninety (90) days prior to trial.

14         3.     Add Parties, Amend Pleadings, and Class Certification

15         The parties shall, no later than October 8, 2019, file any documents related

16   to the amendment of pleadings or the addition of parties. Additionally, the parties

17   shall file any motion for class certification no later than October 8, 2019.

18         4.     Rule 26(a)(2) Expert Identification and Reports

19                A.       Generally

20         The parties are warned that failure to timely identify experts and provide




     AMENDED SCHEDULING ORDER - 2
       Case 2:18-cv-00141-SMJ     ECF No. 17    filed 01/16/19   PageID.85 Page 3 of 18




1    reports in accordance with Rule 26 and this Order may result in exclusion of such

2    testimony absent good reason. See Wong v. Regents of Univ. of Cal., 410 F.3d 1052

3    (9th Cir. 2005). Additionally, Rule 26(a)(2) reports shall be emailed to the Court at

4    MendozaOrders@waed.uscourts.gov.

5                 B.    Plaintiff - Initial Expert Identification

6          Plaintiff shall identify experts, serve those experts’ Rule 26(a)(2) reports on

7    Defendants, and email the Rule 26(a)(2) reports to the Court no later than June 28,

8    2019. Plaintiff shall also provide dates for which those experts can be available for

9    deposition. Counsel must then file a notice with the Court indicating their

10   compliance with this Order’s Rule 26(a)(2) requirements.

11                C.    Defendants - Initial Expert Identification

12         Defendants shall identify experts, serve those experts’ Rule 26(a)(2) reports

13   on Plaintiff, and email the Rule 26(a)(2) reports to the Court no later than July 29,

14   2019. Defendants shall also provide dates for which those experts can be available

15   for deposition. Counsel must then file a notice with the Court indicating their

16   compliance with this Order’s Rule 26(a)(2) requirements.

17                D.    Plaintiff - Rebuttal Expert Identification

18         Plaintiff shall identify rebuttal experts, serve those experts’ Rule 26(a)(2)

19   reports on Defendants, and email the Rule 26(a)(2) reports to the Court no later than

20   August 12, 2019. Plaintiff shall also provide dates for which those experts can be




     AMENDED SCHEDULING ORDER - 3
       Case 2:18-cv-00141-SMJ     ECF No. 17    filed 01/16/19   PageID.86 Page 4 of 18




1    available for deposition. Counsel must then file a notice with the Court indicating

2    their compliance with this Order’s Rule 26(a)(2) requirements.

3          5.      Discovery Cutoff

4                  A.   Generally

5          All discovery, including depositions and perpetuation depositions, shall be

6    completed by September 24, 2019 (“Discovery Cutoff”). The parties shall not file

7    discovery on CM/ECF except those portions necessary to support motions or

8    objections.

9                  B.   Interrogatories, Requests for Production, and Requests for
                        Admission
10
           All interrogatories, requests for production, and requests for admission shall
11
     be served on the opposing party no later than seventy (70) days prior to the
12
     Discovery Cutoff. Requests for production shall be limited to thirty (30) requests,
13
     including subsections. A party needing relief from this limitation should seek relief
14
     from the Court by motion.
15
                   C.   Protective Orders
16
           All motions for protective orders must be filed and served no later than forty
17
     (40) days prior to the Discovery Cutoff.
18
                   D.   Motions to Compel
19
           All motions to compel discovery must be filed and served no later than thirty
20
     (30) days prior to the Discovery Cutoff.


     AMENDED SCHEDULING ORDER - 4
          Case 2:18-cv-00141-SMJ   ECF No. 17    filed 01/16/19   PageID.87 Page 5 of 18




1            6.    Notice of To-Be-Adjudicated Claims and Affirmative Defenses

2            Each party shall file and serve a notice no later than one (1) week after the

3    Discovery Cutoff indicating which previously-plead claims and/or affirmative

4    defenses will be adjudicated at trial.

5            7.    Dispositive and Daubert Motions

6                  A.     Generally

7            All dispositive and Daubert motions shall be FILED AND SERVED on or

8    before November 22, 2019. Responses and replies to dispositive and Daubert

9    motions shall be filed and served according to Local Civil Rule 7. No supplemental

10   responses or supplemental replies to any dispositive or Daubert motions may be

11   filed unless the Court grants a motion to file such documents.

12                 B.     Statement of Uncontroverted Facts

13           The parties shall also file a Joint Statement of Uncontroverted Facts no later

14   than three (3) days (excluding federal holidays and weekends) after service of the

15   reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

16                 C.     Notice of Hearing

17           Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

18   days after the date of filing. The parties will receive only one (1) hearing date per

19   month for dispositive motions of up to five (5) issues per party.

20   //




     AMENDED SCHEDULING ORDER - 5
       Case 2:18-cv-00141-SMJ     ECF No. 17    filed 01/16/19   PageID.88 Page 6 of 18




1          8.     Certification to the State Supreme Court

2          The parties must identify any issue of liability or damages which should be

3    certified to the Washington State Supreme Court no later than the date for the filing

4    of dispositive motions.

5          9.     Motion Practice

6                 A.    Notice of Hearing

7          All matters requiring Court action must be filed and noted for hearing in

8    accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

9    proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

10   Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

11   circumstances, all hearings with oral argument will occur in Court and not by

12   telephone or video conference.

13                B.    Witness Testimony

14         At any hearing, including trial, in which witness testimony is given, the

15   witness must testify in Court and may not appear by telephone or video conference,

16   absent exceptional circumstances.

17                C.    Citing Previously-Filed Documents

18         When a party references a document previously filed with or by the Court,

19   the party shall cite to the document by the record number given to the document by

20   the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to




     AMENDED SCHEDULING ORDER - 6
          Case 2:18-cv-00141-SMJ   ECF No. 17    filed 01/16/19   PageID.89 Page 7 of 18




1    easily review previously-filed court records, no such documents shall be attached

2    as exhibits to any filing.

3                  D.    Reliance on Deposition Testimony

4            When a party relies on deposition testimony to support a position it takes in

5    support or opposition to an issue, that party shall provide the Court with only the

6    pertinent excerpts of the deposition testimony relied upon and shall cite to page and

7    line numbers of the deposition it believes supports its position. See generally LCivR

8    56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

9    portions of the deposition may result in the submission being stricken from the

10   record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

11           In addition, if both parties submit excerpts from the same deposition, they

12   shall meet and confer to develop a “master” deposition submission, which identifies

13   for the Court the deposition excerpts relied upon by each party. Plaintiff shall

14   highlight excerpts in yellow and Defendants shall highlight excerpts in blue;

15   testimony relied upon by both parties shall be underlined. Master deposition

16   submissions shall be filed no later than three (3) days after service of the reply.

17                 E.    Supplemental Responses or Replies

18           No supplemental responses or supplemental replies to any motion may be

19   filed unless the Court grants a motion to file such documents.

20   //




     AMENDED SCHEDULING ORDER - 7
       Case 2:18-cv-00141-SMJ      ECF No. 17    filed 01/16/19   PageID.90 Page 8 of 18




1                 F.     Motions to Reconsider

2          Although motions to reconsider are disfavored, any such motion shall be filed

3    no later than fourteen (14) days after the filing date of the order that is the subject

4    of the motion, and shall be noted for hearing without oral argument. No responses

5    or replies to motions to reconsider shall be filed unless the Court expressly requests

6    responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

7    United States District Court for the Western District of Washington. Motions to

8    reconsider shall not exceed five (5) pages.

9                 G.     Requests to Strike Material Contained in Motion or Briefs

10         Requests to strike material contained in or attached to submissions of

11   opposing parties shall not be presented in a separate motion to strike, but shall

12   instead be included in the responsive brief, and will be considered with the

13   underlying motion. The single exception to this rule is for requests to strike material

14   contained in or attached to a reply brief, in which case the opposing party may file

15   a surreply requesting that the Court strike the material, subject to the following: (i)

16   that party must file a notice of intent to file a surreply as soon after receiving the

17   reply brief as practicable; (ii) the surreply must be filed within five (5) days of the

18   filing of the reply brief, and shall be strictly limited to addressing the request to

19   strike; any extraneous argument or a surreply filed for any other reason will not be

20   considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response




     AMENDED SCHEDULING ORDER - 8
       Case 2:18-cv-00141-SMJ     ECF No. 17     filed 01/16/19   PageID.91 Page 9 of 18




1    shall be filed unless requested by the Court.

2          This does not limit a party’s ability to file a motion to strike otherwise

3    permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to

4    strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

5                 H.    Decisions on Motions

6          The parties and counsel may call the Judge’s chambers at 509-943-8160 to

7    inquire about the status of a decision on a motion if the Court has not issued an

8    order within thirty (30) days of the motion’s hearing date.

9          10.    Witness and Exhibit Lists

10         Witness and exhibit lists shall be filed and served, and exhibits shall be made

11   available for inspection or copies shall be provided to the parties, no later than

12   December 20, 2019.

13                A.    Witness Lists

14         Witness lists shall include a brief description of the witness, a brief summary

15   of the witness’s anticipated testimony, whether the witness will be called as an

16   expert, and any known trial date or time conflicts that witness has.

17                B.    Exhibit Lists

18         Exhibit lists shall include a brief description of the exhibit. Additionally, all

19   exhibits shall be pre-marked for identification; exhibits for Plaintiff shall be

20   numbered 1–499, and exhibits for Defendants shall be numbered 500–999.




     AMENDED SCHEDULING ORDER - 9
      Case 2:18-cv-00141-SMJ      ECF No. 17   filed 01/16/19   PageID.92 Page 10 of 18




1                 C.     Objections

2          Objections to witnesses or exhibits shall be filed and served on or before

3    December 30, 2019, and shall be heard at the pretrial conference. All objections

4    to witnesses shall set forth a legal basis and explanation for the objection.

5    Objections to an exhibit, or portion thereof, shall be accompanied by a full and

6    complete copy of the exhibit in question and a short legal explanation for the

7    objection. The party seeking admission of the witness or exhibit has five (5) days,

8    excluding federal holidays and weekends, to file a response to the opposing party’s

9    objection; no reply shall be filed.

10                D.     Exhibits Without Objection

11         Counsel shall prepare and file a list of all exhibits which will be admitted

12   without objection no later than February 18, 2020.

13                E.     Exhibits for Jury Deliberations

14         Only those exhibits admitted and used during trial will be given to the jury

15   during deliberations.

16         11.    Deposition Designations

17                A.     Generally

18         Designation of substantive, as opposed to impeachment, deposition or prior

19   testimony to be used at trial shall be highlighted—in yellow by Plaintiff or in blue

20   by Defendants—and each party shall serve a complete, highlighted transcript of the




     AMENDED SCHEDULING ORDER - 10
      Case 2:18-cv-00141-SMJ      ECF No. 17    filed 01/16/19   PageID.93 Page 11 of 18




1    deposition or prior testimony on or before December 20, 2019.

2                 B.     Cross-Designations

3          Cross-designations shall be highlighted—in yellow by Plaintiff or in blue by

4    Defendants—in the transcript containing the opposing party’s initial designations,

5    and shall be served on or before January 3, 2020.

6                 C.     Objections

7          All objections to designated deposition or prior testimony and the legal bases

8    for the objections, shall be filed and served on or before January 10, 2020. Any

9    designated deposition or prior testimony objected to shall be underlined in black in

10   a complete yellow and blue highlighted copy of the deposition or prior testimony

11   transcript described above. A paper copy of the underlined document shall be filed

12   and served with the objections. The party seeking admission of the testimony has

13   five (5) days, excluding federal holidays and weekends, to file a response; no reply

14   shall be filed. If the deposition was video recorded and the recording is to be used

15   at trial, the party seeking to use the recorded deposition shall indicate the relevant

16   portion on both the written transcript and the recording. Similarly, objections shall

17   be made on the written transcript as explained above along with the applicable time

18   stamp on the video recording noted. All objections to deposition and prior testimony

19   designations shall be heard and resolved at the pretrial conference with the video

20   recording available for display.




     AMENDED SCHEDULING ORDER - 11
      Case 2:18-cv-00141-SMJ      ECF No. 17    filed 01/16/19   PageID.94 Page 12 of 18




1          12.    Motions in Limine

2          All unresolved substantive or evidentiary issues that may foreseeably arise

3    during trial shall be addressed by motions in limine to be filed and served on or

4    before December 30, 2019. Such motions will be addressed and resolved at the

5    pretrial conference. However, motions in limine may not reargue issues already

6    decided by the Court.

7          13.    Pretrial Order

8                 A.    Generally

9          A Joint Proposed Pretrial Order prepared in accordance with Local Civil Rule

10   16(e) shall be filed on or before January 28, 2020. Counsel are instructed to email

11   the   proposed    order,    in    Microsoft   Word     or    text-only    format,   to

12   MendozaOrders@waed.uscourts.gov.

13                B.    Exhibit List

14         The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

15   the exhibit marking scheme described above. In preparing the Joint Proposed

16   Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

17   which party will submit such exhibits for trial.

18         14.    Pretrial Conference

19         An in-person pretrial conference will be held at 10:00 AM on February 11,

20   2020, in Spokane, Washington. All counsel trying the case must be present at the




     AMENDED SCHEDULING ORDER - 12
      Case 2:18-cv-00141-SMJ       ECF No. 17   filed 01/16/19   PageID.95 Page 13 of 18




1    pretrial conference.

2           15.    Trial Briefs, Voir Dire, and Jury Instructions

3                  A.     Generally

4           Trial briefs, requested voir dire, and joint proposed jury instructions shall be

5    filed and served on or before February 18, 2020.

6                  B.     Requested Voir Dire

7           Each party shall file suggested questions for the Court to ask during voir dire.

8                  C.     Trial Brief Length

9           Trial briefs shall not exceed twenty (20) pages without prior Court approval.

10   To obtain such approval, a party must file a motion to file an over-length brief,

11   demonstrating good cause why supplemental briefing is necessary.

12                 D.     Jury Instructions

13          The parties’ joint proposed jury instructions shall be presented in the

14   following format:

15          (i) “Table of Contents”

16          This section shall list the proposed instructions by number, brief title or

17   subject-matter, and authority, i.e., Ninth Circuit model instruction number, statute

18   citation, or case citation.

19          (ii) “Section I: Preliminary Instructions”

20          This section shall include the language of all instructions the parties would




     AMENDED SCHEDULING ORDER - 13
      Case 2:18-cv-00141-SMJ       ECF No. 17    filed 01/16/19   PageID.96 Page 14 of 18




1    like the Court to provide prior to opening statements, including a “statement of the

2    case” and “undisputed facts” instructions. One (1) instruction per page if possible,

3    with citation to the authority for the instruction.

4          (iii) “Section II: Final Instructions”

5          This section shall include the language for all instructions the parties would

6    like the Court to provide prior to closing arguments. One (1) instruction per page if

7    possible, with citation to the authority for the instruction. A party proposing an

8    instruction that differs from a Ninth Circuit model instruction should submit a

9    memorandum analyzing cases suggesting that modification, and providing copies

10   of pertinent cases and a proposed instruction incorporating the modification. The

11   final instructions section shall, at a minimum, include instructions regarding the

12   elements of each claim or defense and the relief sought, and shall otherwise comply

13   with Local Civil Rule 51(a).

14         (iv) “Section III: Verdict Form”

15         This section shall include a proposed verdict form.

16                E.     Individually Proposed Jury Instructions

17         If the parties are unable to agree on certain instructions, they are to submit

18   individually proposed jury instructions no later than the date the joint proposed

19   instructions are due. All individually submitted proposed instructions must adhere

20   to the format described above for joint proposed instructions and not include




     AMENDED SCHEDULING ORDER - 14
          Case 2:18-cv-00141-SMJ    ECF No. 17    filed 01/16/19   PageID.97 Page 15 of 18




1    instructions the parties are in agreement on.

2                   F.      Objections

3             Any objections to the opposing party’s individually submitted proposed

4    instructions must be filed no later than five (5) days, excluding federal holidays and

5    weekends, after the individual proposed instructions were filed. All objections shall

6    set forth the basis for the objection and briefly explain why the instruction in

7    question should not be used or should be altered.

8                   G.      Courtesy Copies

9             Counsel are instructed to email courtesy copies of their joint and individually

10   proposed jury instructions, in Microsoft Word or text-only format, to

11   MendozaOrders@waed.uscourts.gov.

12            16.   Trial

13            The estimated 5-day JURY TRIAL shall commence at 9:00 AM on March

14   9, 2020, in Spokane, Washington. The final pretrial conference will begin at 8:30

15   AM.

16            17.   General Court Protocol

17                  A.      Conduct of Counsel

18            Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

19   of Professional Conduct 3.4.

20   //




     AMENDED SCHEDULING ORDER - 15
          Case 2:18-cv-00141-SMJ   ECF No. 17    filed 01/16/19   PageID.98 Page 16 of 18




1                   B.    Exhibits at Hearings

2             In accordance with Local Civil Rule 83.1(f), each party shall bring to any

3    hearing on the merits, photocopies of their relevant pre-marked exhibits for the

4    Court, opposing counsel, and testifying witness, unless it is not possible to do so

5    because of the nature of an exhibit.

6                   C.    Exhibits for Trial

7             As the Court now utilizes JERS (Jury Evidence Recording System) during

8    trial, counsel shall submit two (2) weeks prior to trial all proposed exhibits on a

9    digital video disc (“DVD”) or compact disc (“CD”). The disc shall be labeled with

10   the title of the case and the name of the party for whom the exhibits are submitted.

11   A hard copy of the party’s exhibit list that includes the electronic file name for each

12   exhibit shall be submitted with the DVD or CD. Unless otherwise directed by the

13   Court, the disc will not be returned to counsel. The parties shall be prepared, as is

14   the usual practice, to submit hard copies of any exhibit admitted during trial.

15   Counsel shall contact the Courtroom Deputy, Debbie Brasel, at least one (1) week

16   prior to the pretrial conference to discuss the JERS system.

17                  D.    Time Sensitive Material

18            Any time-sensitive materials should be faxed to the Judge’s chambers at 509-

19   943-8161.

20   //




     AMENDED SCHEDULING ORDER - 16
      Case 2:18-cv-00141-SMJ     ECF No. 17    filed 01/16/19    PageID.99 Page 17 of 18




1                 E.    Emailing the Court

2          Whenever a party emails documents, as required by the Court, to

3    MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word

4    or text-only format. Additionally, the subject line of the email shall be as follows:

5    [Case Name; Case Number; Document Title; Label for Attached Document].

6          18.    Summary of Deadlines

7     Rule 26(a)(1) exchange                                       Completed
      Deadline to add parties, amend pleadings,
8                                                                October 8, 2019
      and file for class certification
      Rule 26(a)(2) expert reports produced to
9     other parties and emailed to the Court:
                    Plaintiff – Initial Experts:                  June 28, 2019
10                  Defendants – Initial Experts:                 July 29, 2019
                    Plaintiff – Rebuttal Experts:                August 12, 2019
11    All interrogatories, requests for production,
                                                      70 Days Before Discovery Cutoff
      and requests for admission, served
12
      Motions for protective orders filed             40 Days Before Discovery Cutoff
13    Motions to compel discovery filed               30 Days Before Discovery Cutoff
      Discovery Cutoff                                      September 24, 2019
14    Notice of to-be-adjudicated claims and
                                                       1 Week After Discovery Cutoff
      affirmative defenses filed
15    All dispositive, Daubert, and state
                                                                November 22, 2019
      certification motions filed
16    Witness and exhibit lists:
                    Lists filed and served:                     December 20, 2019
17                  Objections filed and served:                December 30, 2019
      Deposition designations:
18                  Designated transcripts served:              December 20, 2019
                    Cross-designations served:                   January 3, 2020
19                  Objections filed and served:                 January 10, 2020
      All motions in limine filed                               December 30, 2019
20



     AMENDED SCHEDULING ORDER - 17
     Case 2:18-cv-00141-SMJ      ECF No. 17    filed 01/16/19   PageID.100 Page 18 of 18




1     Joint Proposed Pretrial Order filed and
                                                                January 28, 2020
      emailed to the Court
2     Confer with Courtroom Deputy regarding               1 Week Before Pretrial
      JERS                                                      Conference
3                                                            February 11, 2020
      PRETRIAL CONFERENCE
                                                            10:00 AM - Spokane
4     Trial briefs, jury instructions, verdict forms,
      requested voir dire, and list of exhibits
5                                                               February 18, 2020
      admitted without objection, filed and
      emailed to the Court
6
      Exhibits for trial                                    2 Weeks Before Trial
7     Referral to Magistrate Judge                           September 27, 2019
      Mediation, if any, must be completed by               90 Days Before Trial
8                                                              March 9, 2020
      JURY TRIAL
                                                             9:00 AM - Spokane
9
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
10
     provide copies to all counsel.
11
           DATED this 16th day of January 2019.
12
                        _________________________
13                      SALVADOR MENDOZA, JR.
                        United States District Judge
14

15

16

17

18

19

20



     AMENDED SCHEDULING ORDER - 18
